DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informality: “two conveyor” in line 13 should read “two conveying”.
Claim 5 is objected to because of the following informality: “separation of” in line 4 should read “separation from”.
Claim 6 is objected to because of the following informality: “wheelworks are” in line 1 should read “wheelworks is”.
Claim 14 is objected to because of the following informality: “least on” in line 11 should read “least one”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 19 fails to include all the limitations of claim 13 upon which it depends because claim 19 recites that the preforming station comprises a wheelwork of the delivery conveyor while claim 13 recites that the preforming station is arranged downstream of the delivery conveyor. The preforming station cannot be downstream of the delivery conveyor if the preforming station comprises a wheelwork of the delivery conveyor (because these limitations are mutually exclusive). Therefore, claim 19 fails to include the limitation “preforming station arranged downstream of the delivery conveyor” of claim 13. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
For examination purposes, the examiner is interpreting the limitation “wheelwork of the delivery conveyor” in line 3 of claim 19 as if it instead reads “wheelwork”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cavaliere, JR. et al. (US 2007/0117703), hereinafter Cavaliere, in view of Wetsch et al. (US 2009/0302085), hereinafter Wetsch.
Regarding claim 1, Cavaliere discloses a device (10 in Figure 1) for machine-making a dunnage product (44 in Figure 3) from a single-ply paper web (12 in Figure 1) (Paragraph 0032), the device (10) comprising:
a delivery conveyor (14a in Figure 1) configured to draw the paper web (12) into the device (10) in a conveying direction (horizontal left-to-right direction in which 12 is conveyed in Figure 1) (Paragraphs 0033 and 0048);
a cutter (20 in Figure 1) configured to separate the dunnage product (44) from a three-dimensional strand of dunnage material (crumpled portion of 12 downstream of 14a in Figure 1) formed from the paper web (12) within the device (10) (Paragraphs 0033 and 0046-0048); and
a removal conveyor (14b in Figure 1) positioned after the cutter (20) in the conveying direction (horizontal left-to-right direction in which 12 is conveyed in Figure 1) and configured to remove the separated dunnage product (44) from the cutter (20) (apparent from Figure and 3, Paragraphs 0048-0050),
wherein the delivery conveyor (14a) and the removal conveyor (14b) comprise a wheelwork (14a/14b) having two conveying wheels (the two rollers of pair 14a / the two rollers of pair 14b) laterally opposite one another relative to the conveying direction (horizontal left-to-right direction in which 12 is conveyed in Figure 1) (apparent from Figures 1 and 3, Paragraph 0033).
However, Cavaliere does not expressly disclose: the two conveying wheels comprise a wheel-center-to-wheel-center distance being undersize relative to wheel diameters of the two conveying wheels such that the two conveyor wheels overlap in a radial direction, and the two conveying wheels are elastically biased against each other.
Wetsch teaches that it was known to provide a wheelwork (a pair of rollers 26 that are “biased against one another” as described in Paragraph 0025 lines 14-19) having two conveying wheels (the two rollers 26 of the pair of rollers 26 that are “biased against one another” as described in Paragraph 0025 lines 14-19) comprising a wheel-center-to-wheel-center distance being undersize relative to wheel diameters of the two conveying wheels such that the two conveyor wheels overlap in a radial direction (the wheel-center-to-wheel-center distance of the two rollers 26 of the pair of rollers 26 that are “biased against one another” must be undersize relative to wheel diameters of the two rollers 26 such that the two rollers 26 overlap in a radial direction, because the biasing of the two rollers 26 against one another causes the two rollers 26 to deform, as described in Paragraph 0025 lines 17-18), wherein the two conveying wheels (the two rollers 26 of the pair of rollers 26 that are “biased against one another” as described in Paragraph 0025 lines 14-19) are elastically biased against each other (Paragraph 0025 lines 14-15), in order to provide increased gripping pressure against a portion of a web/strand (100 in Figures 4 and 1) conveyed by the two conveying wheels (Paragraphs 0025 lines 14-19).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the two conveying wheels of the delivery conveyor (14a) and the removal conveyor (14b) of Cavaliere so that they each comprise a wheel-center-to-wheel-center distance being undersize relative to wheel diameters of the two conveying wheels such that the two conveyor wheels overlap in a radial direction, wherein the two conveying wheels are elastically biased against each other, as taught by Wetsch, because doing so would provide increased gripping pressure against a portion of the web (12 of Cavaliere) / strand of dunnage material (crumpled portion of 12 downstream of 14a in Figure 1 of Cavaliere) and therefore allow the web / strand of dunnage material to be gripped more securely.
Regarding claim 2, Cavaliere in view of Wetsch teaches that a conveying velocity provided by the removal conveyor (14b of Cavaliere as modified in view of Wetsch) to the dunnage product (44 of Cavaliere) and/or to the strand of dunnage material (crumpled portion of 12 downstream of 14a in Figure 1 of Cavaliere) is equal to a conveying velocity provided by the delivery conveyor (14a of Cavaliere as modified in view of Wetsch) to the paper web (12 of Cavaliere) (because Cavaliere discloses that 14a and 14b may be driven at the same speed, as stated in Paragraph 0033 lines 9-10 and Paragraphs 0049 and 0050 of Cavaliere).
Regarding claim 3, Cavaliere in view of Wetsch teaches that the delivery conveyor (14a of Cavaliere as modified in view of Wetsch) and/or the removal conveyor (14b of Cavaliere as modified in view of Wetsch) are synchronized with the cutter (20 of Cavaliere) such that the delivery conveyor (14a of Cavaliere as modified in view of Wetsch) and/or the removal conveyor (14b of Cavaliere as modified in view of Wetsch) provide conveying forces to the strand of dunnage material (crumpled portion of 12 downstream of 14a in Figure 1 of Cavaliere) before and/or during separation of the dunnage product (44 of Cavaliere) (Paragraphs 0048 and 0050 of Cavaliere).
Regarding claim 4, Cavaliere in view of Wetsch teaches that the delivery conveyor (14a of Cavaliere as modified in view of Wetsch) and/or the removal conveyor (14b of Cavaliere as modified in view of Wetsch) and the cutter (20 of Cavaliere) are attuned such that the strand of dunnage material (crumpled portion of 12 downstream of 14a in Figure 1 of Cavaliere) is subjected to tensile stress during separation (Paragraph 0050 lines 10-13 and Paragraph 0033 lines 9-12 of Cavaliere).
Regarding claim 5, Cavaliere in view of Wetsch teaches that the device (10 of Cavaliere as modified in view of Wetsch) further comprises:
a drive transmission (the “electronic controller” mentioned in Paragraph 0052) that is configured to control the delivery conveyor (14a of Cavaliere as modified in view of Wetsch) and/or the removal conveyor (14b of Cavaliere as modified in view of Wetsch) such that conveying of the strand of dunnage material (crumpled portion of 12 downstream of 14a in Figure 1 of Cavaliere) is continued after its separation of the dunnage product (44 of Cavaliere), until an edge (40 in Figure 3) of the strand of dunnage material (crumpled portion of 12 downstream of 14a in Figure 1 of Cavaliere) running forward in the conveying direction (horizontal left-to-right direction in which 12 is conveyed in Figure 1) comes into engagement with the removal conveyor (14b of Cavaliere as modified in view of Wetsch) (Paragraphs 0051 and 0052 of Cavaliere).
Regarding claim 6, Cavaliere in view of Wetsch teaches that each of the wheelworks (14a and 14b of Cavaliere as modified in view of Wetsch) are configured to grip at least one of the paper web (12 of Cavaliere), the strand of dunnage material (crumpled portion of 12 downstream of 14a in Figure 1 of Cavaliere), and the dunnage product (44 of Cavaliere) between the two conveying wheels and transport the gripped at least one of the paper web (12 of Cavaliere), the strand of dunnage material (crumpled portion of 12 downstream of 14a in Figure 1 of Cavaliere), and the dunnage product (44 of Cavaliere) along a passage direction defined by a common tangent on each respective outer circumference of the two conveying wheels of the wheelwork (apparent from Figures 1 and 3 of Cavaliere, Paragraphs 0033 and 0048-0051 of Cavaliere).
Regarding claim 7, Cavaliere in view of Wetsch teaches all the limitations of the claim as stated above but does not expressly teach: the two conveying wheels of each of the wheelworks include different wheel diameters.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the wheel diameter of one or both of the two conveying wheels of each of the wheelworks (14a and 14b of Cavaliere as modified in view of Wetsch) so that the two conveying wheels of each of the wheelworks include different wheel diameters, since it has been held that changing the size/proportion of objects involves only routine skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). Please note that in Paragraph 0023 and 0035 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 8, Cavaliere in view of Wetsch teaches that at least one of the two conveying wheels of the delivery conveyor (14a of Cavaliere as modified in view of Wetsch) and/or the removal conveyor (14b of Cavaliere as modified in view of Wetsch) include a deformable rolling surface (because Wetsch teaches in Paragraph 0025 lines 17-18 that the two rollers 26 of the pair of rollers 26 that are “biased against one another” are caused to deform by the biasing of the two rollers 26 against one another), the at least one of the two conveying wheels (the two rollers of pair 14a/14b of Cavaliere as modified in view of Wetsch) being made of an elastomer body (because Wetsch teaches in Paragraph 0025 lines 8-15 that the two rollers 26 of the pair of rollers 26 that are “biased against one another” are made from elastomeric material).
Regarding claim 9, Cavaliere in view of Wetsch teaches that each of the delivery conveyor (14a of Cavaliere as modified in view of Wetsch) and the removal conveyor (14b of Cavaliere as modified in view of Wetsch) comprise a wheelwork having two conveying wheels (the two rollers of pair 14a/14b of Cavaliere as modified in view of Wetsch) (apparent from Figures 1 and 3 of Cavaliere, Paragraph 0033 of Cavaliere).

Claims 12, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cavaliere in view of Wetsch in further view of Smith (US 4,720,321).
Regarding claim 12, Cavaliere in view of Wetsch teaches all the limitations of the claim as stated above except: the cutter comprises a rotary cutter including two tool parts being mounted on respective shafts.
Smith teaches that it was known to provide a cutter (260 and 262, collectively in Figure 10) configured to transversely cut and separate a product (40 in Figure 10) from a three-dimensional strand (36) (Col. 9 line 67 – Col. 10 line 31), wherein the cutter (260 and 262, collectively) comprises a rotary cutter (260 and 262, collectively) including two tool parts (260 and 262) being mounted on respective shafts (the shafts at the centers of 260 and 262, shown in an annotated version of Figure 10 of Smith, hereinafter Figure 10x, below) (apparent from Figure 10x below, Col. 9 line 67 – Col. 10 line 31).

    PNG
    media_image1.png
    786
    791
    media_image1.png
    Greyscale

Figure 10x: an annotated version of Figure 10 of Smith
Because both the cutter (20) of Cavaliere and the rotary cutter (260 and 262, collectively) of Smith are configured to transversely cut and separate a product from a three-dimensional strand, it would have been obvious to one of ordinary skill in the art to substitute the cutter (20) of Cavaliere for a rotary cutter including two tool parts being mounted on respective shafts, as taught by Smith, in order to achieve the predictable result of transversely cutting and separating the dunnage product (44 of Cavaliere) from the three-dimensional strand of dunnage material (crumpled portion of 12 downstream of 14a in Figure 1 of Cavaliere) using the rotary cutter including the two tool parts. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 17, Cavaliere in view of Wetsch in further view of Smith teaches that the two tool parts (260 and 262 of Smith) comprise: a blade (268 or 270 in Figures 10 and 11 of Smith) and a cutting pad (262 of Smith) (Col. 10 lines 11-26 of Smith), the blade (268 or 270 of Smith) being a rectilinear blade that extends orthogonally to the conveying direction (it is apparent when Figure 10 of Smith is viewed in relation to Figure 11 of Smith that blade 268/270 is a rectilinear blade and extends orthogonally to the horizontal left-to-right conveying direction of strand 36 in Figure 11 of Smith).
Regarding claim 18, Cavaliere in view of Wetsch in further view of Smith teaches that at least one slot reception (the slot/groove in roller 260 shown circled and labeled “slot reception” in Figure 10x above) is arranged leading before the blade (268 of Smith) in a rotational direction (counterclockwise rotational direction of roller 260 in Figure 10 of Smith) (apparent from Figure 10x above).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cavaliere in view of Wetsch in further view of Wetsch et al. (US 2011/0053743), hereinafter Wetsch2.
Regarding claim 15, Cavaliere in view of Wetsch teaches all the limitations of the claim as stated above except: the drive transmission comprises: a sensor configured to detect drive-forces to determine whether the edge of the strand of dunnage material has come into engagement with the removal conveyor.
Wetsch2 teaches that it was known to provide a drive transmission (50 and 320, collectively in Figures 3 and 4) with a sensor (320 in Figure 3) configured to detect drive-forces to determine whether an edge (leading edge) of a strand of dunnage material (a “sheet of material”) has come into engagement with a removal conveyor (302 and 304, collectively in Figure 2) (sensor 320 detects the drive forces of the “sheet of material” when the optical path from sensor 320 is obstructed by the leading edge of the “sheet of material” and light is not reflected back to sensor 320, and determines that the leading edge has come into engagement with rollers 302 and 304 when the optical path is obstructed) (Paragraphs 0044, 0045, 0047, and 0056), in order to cause feeding of a subsequent strand of dunnage material (a “subsequent sheet of material”) only after a trailing end (“end” described in Paragraphs 0044 and 0047) of the strand of dunnage material (the “sheet of material”) has passed through the removal conveyor (302 and 304, collectively), and thereby reduce the possibility of inadvertent jamming (Paragraphs 0044, 0045, 0047).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Cavaliere in view of Wetsch to incorporate the teachings of Wetsch2 by providing the drive transmission (the “electronic controller” mentioned in Paragraph 0052) of Cavaliere with a sensor configured to detect drive-forces to determine whether the edge of the strand of dunnage material (crumpled portion of 12 downstream of 14a in Figure 1 of Cavaliere) has come into engagement with the removal conveyor (14b of Cavaliere as modified in view of Wetsch), because doing so would cause feeding of a subsequent strand of dunnage material only after a trailing end of the strand of dunnage material has passed through the removal conveyor, and thereby reduce the possibility of inadvertent jamming.
Regarding claim 16, Cavaliere in view of Wetsch teaches all the limitations of the claim as stated above except: the drive transmission comprises: a time control configured to determine whether the edge of the strand of dunnage material has come into engagement with the removal conveyor.
Wetsch2 teaches that it was known to provide a drive transmission (50 and 320, collectively in Figures 3 and 4) with a time control (320 in Figure 3, which controls the time when a “subsequent sheet of material” starts to be fed to rollers 302 and 304) configured to determine whether an edge (leading edge) of the strand of dunnage material (a “sheet of material”) has come into engagement with a removal conveyor (302 and 304, collectively in Figure 2) (320 determines that the leading edge of the “sheet of material” has come into engagement with rollers 302 and 304 when the optical path from 320 is obstructed by the leading edge of the “sheet of material” and light is not reflected back to 320) (Paragraphs 0044, 0045, 0047, and 0056), in order to cause feeding of a subsequent strand of dunnage material (a “subsequent sheet of material”) only after a trailing end (“end” described in Paragraphs 0044 and 0047) of the strand of dunnage material (the “sheet of material”) has passed through the removal conveyor (302 and 304, collectively), and thereby reduce the possibility of inadvertent jamming (Paragraphs 0044, 0045, 0047).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Cavaliere in view of Wetsch to incorporate the teachings of Wetsch2 by providing the drive transmission (the “electronic controller” mentioned in Paragraph 0052) of Cavaliere with a time control configured to determine whether the edge of the strand of dunnage material (crumpled portion of 12 downstream of 14a in Figure 1 of Cavaliere) has come into engagement with the removal conveyor (14b of Cavaliere as modified in view of Wetsch), because doing so would cause feeding of a subsequent strand of dunnage material only after a trailing end of the strand of dunnage material has passed through the removal conveyor, and thereby reduce the possibility of inadvertent jamming.

Claims 1, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sip (US 2013/0296154) in view of Wetsch et al. (US 2009/0302085), hereinafter Wetsch.
Regarding claim 1, Sip discloses a device (10 in Figures 3-5) for machine-making a dunnage product (one of the “discrete lengths of sheet material” mentioned in Paragraph 0016) from a single-ply or multi-ply paper web (“sheet stock material”) (Paragraph 0016), the device (10) comprising:
a delivery conveyor (the pair of rollers 36 in Figure 3, collectively; or 16 in Figures 3-5) configured to draw the paper web (“sheet stock material”) into the device (10) in a conveying direction (horizontal right-to-left direction in Figure 3) (Paragraph 0018; or Paragraph 0016);
a cutter (24 in Figures 3-5) configured to separate the dunnage product (the one of the “discrete lengths of sheet material” mentioned in Paragraph 0016) from a three-dimensional strand of dunnage material (the “sheet stock material” after passing through tunnel 44) formed from the paper web (“sheet stock material”) within the device (10) (Paragraphs 0016 and 0021); and
a removal conveyor (74 and 76, collectively in Figure 5) positioned after the cutter (24) in the conveying direction (horizontal right-to-left direction in Figure 3) (apparent when Figure 5 is viewed in relation to Figure 3) and configured to remove the separated dunnage product (the one of the “discrete lengths of sheet material” mentioned in Paragraph 0016) from the cutter (24) (Paragraph 0023, Figure 5),
wherein the removal conveyor (74 and 76, collectively) comprise a wheelwork (74 and 76, collectively) having two conveying wheels (74 and 76) laterally opposite one another relative to the conveying direction (horizontal right-to-left direction in Figure 3) (apparent from Figure 5, Paragraph 0023).
However, Sip does not expressly disclose: the two conveying wheels comprise a wheel-center-to-wheel-center distance being undersize relative to wheel diameters of the two conveying wheels such that the two conveyor wheels overlap in a radial direction, and the two conveying wheels are elastically biased against each other.
Wetsch teaches that it was known to provide a wheelwork (a pair of rollers 26 that are “biased against one another” as described in Paragraph 0025 lines 14-19) having two conveying wheels (the two rollers 26 of the pair of rollers 26 that are “biased against one another” as described in Paragraph 0025 lines 14-19) comprising a wheel-center-to-wheel-center distance being undersize relative to wheel diameters of the two conveying wheels such that the two conveyor wheels overlap in a radial direction (the wheel-center-to-wheel-center distance of the two rollers 26 of the pair of rollers 26 that are “biased against one another” must be undersize relative to wheel diameters of the two rollers 26 such that the two rollers 26 overlap in a radial direction, because the biasing of the two rollers 26 against one another causes the two rollers 26 to deform, as described in Paragraph 0025 lines 17-18), wherein the two conveying wheels (the two rollers 26 of the pair of rollers 26 that are “biased against one another” as described in Paragraph 0025 lines 14-19) are elastically biased against each other (Paragraph 0025 lines 14-15), in order to provide increased gripping pressure against a portion of a web/strand (100 in Figures 4 and 1) conveyed by the two conveying wheels (Paragraphs 0025 lines 14-19).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the two conveying wheels (74 and 76) of the removal conveyor (74 and 76, collectively) of Sip so that they each comprise a wheel-center-to-wheel-center distance being undersize relative to wheel diameters of the two conveying wheels such that the two conveyor wheels overlap in a radial direction, wherein the two conveying wheels are elastically biased against each other, as taught by Wetsch, because doing so would provide increased gripping pressure against a portion of the strand of dunnage material (the “sheet stock material” after passing through tunnel 44 of Sip) and therefore allow the strand of dunnage material to be gripped more securely.
Regarding claim 13, Sip in view of Wetsch teaches that the device (10 of Sip as modified in view of Wetsch) further comprises a preforming station (30 and the pair of rollers 42, collectively in Figures 3 and 4 of Sip) arranged downstream of the delivery conveyor (the pair of rollers 36 in Figure 3 of Sip) in the conveying direction (horizontal right-to-left direction in Figure 3 of Sip) (apparent from Figure 3 of Sip), the preforming station (30 and the pair of rollers 42, collectively of Sip) being configured to form the paper web (“sheet stock material” of Sip) into the three-dimensional strand of dunnage material (the “sheet stock material” after passing through tunnel 44 of Sip) (Paragraphs 0017 and 0018 of Sip).
Regarding claim 19, Sip in view of Wetsch teaches that the preforming station (30 and the pair of rollers 42, collectively of Sip) comprises:
a funnel (30 of Sip) configured to form the paper web (“sheet stock material” of Sip) (Paragraphs 0017 and 0018 of Sip); and
a wheelwork (the pair of rollers 42, collectively of Sip) that is configured to engage the paper web (“sheet stock material” of Sip) in a conveying engagement (Paragraph 0018 of Sip).

Allowable Subject Matter
Claims 10, 11, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 10, the prior art taken alone or in combination fails to disclose or render obvious a device for machine-making a dunnage product from a single-ply or multi-ply paper web, the device comprising: a delivery conveyor configured to draw the paper web into the device in a conveying direction; a cutter configured to separate the dunnage product from a three-dimensional strand of dunnage material formed from the paper web within the device; and a removal conveyor positioned after the cutter in the conveying direction and configured to remove the separated dunnage product from the cutter, wherein the removal conveyor comprises a wheelwork having two conveying wheels laterally opposite one another relative to the conveying direction, wherein respective axles of the two conveying wheels of the removal conveyor are offset with respect to each other relative to the conveying direction such that a first axle of a first of the two conveying wheels of the removal conveyor is located farther downstream in the conveying direction than a second axle of a second of the two conveying wheels of the removal conveyor.
The combination of these limitations makes dependent claim 10 allowable over the prior art and all claims which depend therefrom allowable over the prior art.
After exhaustive searching, two of the closest prior art references found by the examiner were Cavaliere (US 2007/0117703) and Sip (US 2013/0296154), both of which were used in the 103 rejections above. Cavaliere and Sip both teach that the respective axles of the two conveying wheels (the two rollers of pair 14b of Cavaliere; 74 and 76 of Sip) of the removal conveyor (14b of Cavaliere; 74 and 76 collectively of Sip) are aligned with respect to each other relative to the conveying direction (apparent from Figures 1 and 3 of Cavaliere; apparent from Figures 4 and 5 of Sip). However, Cavaliere and Sip both fail to teach that respective axles of the two conveying wheels of the removal conveyor are offset with respect to each other relative to the conveying direction such that a first axle of a first of the two conveying wheels of the removal conveyor is located farther downstream in the conveying direction than a second axle of a second of the two conveying wheels of the removal conveyor, as recited in claim 10. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify Cavaliere or Sip in view of prior art to teach these limitations of claim 10. Note that these limitations have the effect of shifting/changing the conveying direction of the web (from F to D in Figure 2 of the instant application), as is apparent from Figure 2 of the instant application.
Regarding claim 11, it is indicated as containing allowable subject matter solely because it depends from claim 10 which contains allowable subject matter as explained above.
Regarding claims 14 and 20, the prior art taken alone or in combination fails to disclose or render obvious a cutter configured to separate a dunnage product from a three-dimensional strand of dunnage material, wherein the cutter comprises: a perforator tool configured to introduce a perforation into the strand of dunnage material, the perforator tool comprising at least one perforator nose, at least one perforator reception, and at least one stripper, wherein the at least one perforator nose and the at least one perforator reception are associated with one another such that, for perforating, the at least one perforator nose is configured to extend and retract relative to the at least one perforator reception.
The combination of these limitations makes dependent claims 14 and 20 allowable over the prior art.
After exhaustive searching, two of the closest prior art references found by the examiner were Cavaliere (US 2007/0117703) and Sip (US 2013/0296154), both of which were used in the 103 rejections above. Cavaliere and Sip both teach a cutter (20 of Cavaliere; 24 of Sip) configured to separate a dunnage product from a three-dimensional strand of dunnage material (see 103 rejections of claim 1 above). However, Cavaliere and Sip both fail to teach that the same cutter (20 of Cavaliere; 24 of Sip) which separates the dunnage product from the three-dimensional strand of dunnage material, comprises a perforator tool configured to introduce a perforation into the strand of dunnage material, the perforator tool comprising at least one perforator nose, at least one perforator reception, and at least one stripper, wherein the at least one perforator nose and the at least one perforator reception are associated with one another such that, for perforating, the at least one perforator nose is configured to extend and retract relative to the at least one perforator reception, as recited in claims 14 and 20. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify Cavaliere or Sip in view of prior art to teach these limitations of claims 14 and 20.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patent documents listed on the PTO-892 form teach limitations of the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 8:00AM - 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TANZIM IMAM/Examiner, Art Unit 3731